Exhibit 10.1
FOURTH AMENDMENT
to the
XCEL ENERGY INC. NONQUALIFIED DEFERRED COMPENSATION PLAN
2009 Restatement




WHEREAS, Xcel Energy Inc. (the “Employer”) established the Xcel Energy Inc.
Nonqualified Deferred Compensation Plan (the “Plan”) for the benefit of its
eligible employees; and


WHEREAS, the Employer now wishes to amend the Plan to permit discretion in its
ability to adjust matching contributions;


NOW, THEREFORE, Effective January 1, 2017, the Plan is hereby amended as
follows:


1.
Section 1.2.4 is amended in its entirety to read as follows:



1.2.4
Annual Incentive Bonus — the annual incentive award, if any, payable to a

Participant from time to time pursuant to the Employer’s annual incentive plan
or plans.
    
For purposes of this Section, all or part of an Annual Incentive Bonus may be
considered “performance based compensation” if the award is based on services
performed over a period of at least twelve months and meets the definition of
performance based compensation found in Code Section 409A and the regulations
issued thereunder.


2.
Section 3.3(c) is amended in its entirety to read as follows:



(c)
Employer Matching Credits. At such time as the Administrator shall determine,
but no later than 180 days after the close of the Plan Year, the Employer will
determine whether an Employer Matching Contribution will be made for the Plan
Year. If the Employer determines that an Employer Matching Contribution will be
made on behalf of its Participants, then the Employer Matching Credit Subaccount
of each such Participant (other than a Participant subject to the Traditional
Benefit under the Xcel Energy Pension Plan) who makes Pre-tax Salary Deferrals
for a Plan Year, and whose Base Salary exceeds the limit of Code Section
401(a)(17), or whose maximum allowable elective deferral is limited by Code
Sections 415 or 402(g) that otherwise prohibits the Participant from receiving a
full match within the Xcel Energy 401(k) Savings Plan for the Plan Year shall be
allocated an Employer Matching Credit. The Employer Matching Credit formula will
be based on the Matching Contribution formula applicable to such Participant
under the Xcel Energy 401(k) Savings Plan for the Plan Year, calculated as
though none of the afore-mentioned limits apply.

3.
Section 3.4.4 “Phantom Stock” is amended to read as follows:

3.4.4 Phantom Stock. Notwithstanding the foregoing provisions of this Section
3.4, the Employer Matching Credit Subaccount, if any, of a Participant shall be
valued and adjusted in value from time to time as if such credit had been made
and invested in common stock of the Principal Sponsor (or a fund primarily
consisting of common stock of the Principal Sponsor), pursuant to such rules as
the Committee may in its discretion from time to time determine. Effective for
Employer Matching Credits made for Plan Years on and after January 1, 2017, the
initial investment will not be in phantom shares of common stock of the
Principal Sponsor, but will instead be made in the investment funds as may be
selected by the Participant.
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
23rd day of October, 2017.
XCEL ENERGY INC.
By: /s/ Marvin E. McDaniel
Title: Executive Vice President, Group President of Utilities, and Chief
Administrative Officer


